Citation Nr: 0317258	
Decision Date: 07/24/03    Archive Date: 07/31/03

DOCKET NO.  98-13 397	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
St. Louis, Missouri


THE ISSUE

Entitlement to service connection for a left wrist 
disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. D. Regan, Counsel






INTRODUCTION

The veteran had active service from January 1972 to May 1972.  
This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a January 1998 RO rating decision 
which denied service connection for a left wrist disability.  


FINDINGS OF FACT

Prior to service the veteran had a left wrist disability, but 
it was permanently worsened due to reinjury in service.


CONCLUSION OF LAW

A preservice left wrist disability was aggravated by service.  
38 U.S.C.A. §§ 1110, 1111, 1153 (West 2002); 38 C.F.R. 
§§ 3.303, 3.306 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran claims service connection for a left wrist 
disability.  With respect to this claim, the file shows 
adequate VA compliance with the notice and duty to assist 
provisions of the law.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. 
§ 3.159.

Service connection may be granted for a disability due to 
disease or injury which was incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.

A veteran is presumed to be in sound condition when examined 
and accepted for service, except for defects noted at that 
time, or when clear and unmistakable evidence demonstrates 
that the condition existed before service and was not 
aggravated by service.  38 U.S.C.A. § 1111.

A preexisting injury or disease will be considered to have 
been aggravated by active service where there is an increase 
in disability during service unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the condition.  38 U.S.C.A. § 1153; 38 C.F.R. 
§ 3.306.

The veteran served on active duty in the Marine Corps from 
January 1972 to May 1972.  His service medical records 
indicate that on a medical history form at the time of a 
November 1971 enlistment examination, he checked that he had 
broken bones; the reviewing examiner referred to a history of 
fracture of the "right" hand.  The November 1971 objective 
enlistment examination included a notation that the upper 
extremities were normal.  An April 1972 treatment entry noted 
that the veteran complained of pain in the left wrist, and he 
claimed a preservice accident two years earlier.  The 
examiner reported that there was tenderness in the anatomical 
snuffbox, and X-rays shows a nonunited fracture of the 
navicular bone.  A May 1972 medical board summary noted that 
the veteran reported that he sustained an injury to his left 
wrist in 1970 when he was physically beaten in a fight.  He 
stated that he did not consult a physician at that time and 
that he was not aware of a fracture.  He indicated that he 
continued to have pain on movement of the wrist and that he 
did not reveal his condition at his service enlistment 
examination because he was not aware of the nature of his 
injury.  The medical board report noted that while on active 
duty the veteran complained of pain in the wrist and that 
medical officers recommended that he be separated from the 
service.  Current examination findings concerning the left 
wrist included tenderness in the area of the anatomical 
snuffbox and moderate limitation of extension, and there were 
X-ray findings of a nonunited fracture of the navicular bone.  
The diagnosis was nonunion of old left wrist navicular 
fracture, and it was stated that the condition existed prior 
to service and was not aggravated by service.  Due to such 
condition, the veteran was discharged from service.

A March 1996 statement from W. G. Humphreys, M.D., noted that 
the veteran had a twenty-plus year history of wrist pain.  He 
indicated that the veteran hurt his left wrist as a young man 
and that he was discharged from the Marines evidently 
secondary to the problem with his wrist.  It was reported 
that the veteran continued to complain of pain in the wrist, 
particularly with use.  Current findings included limitation 
of motion of the left wrist, and X-rays showed degenerative 
changes of the radiocarpal joint with an old fracture of the 
carpal navicular bone.  The impression was post-traumatic 
changes of the left wrist which were fairly advanced in terms 
of degenerative changes.  

The veteran underwent a VA orthopedic examination in January 
1998.  He reported that during basic training he was doing 
squat thrusts for a physical fitness training session and 
developed pain in his wrist.  He said that approximately two 
weeks later he was climbing over a wall during some 
additional physical fitness training and again noticed pain 
in the wrist.  He stated that he was X-rayed following the 
second injury and was told that he had a fractured bone in 
the wrist and was subsequently discharged from the military.  
The veteran indicated that he currently continued to have 
left wrist pain.  Diagnoses were old nonunited fracture of 
the left scaphoid bone and degenerative osteoarthritis of the 
left radial carpal joints.  

Various statements in 1998 and 1999 from the veteran, and a 
number of 1999 lay statements from his friends and relatives, 
collectively relate that he broke his left wrist when he was 
12 or 13 years old, but that injury healed normally and he 
had no later left wrist problems doing work and recreational 
activities before entering service.  The veteran related that 
he reinjured his left wrist doing physical training in the 
Marines.  The statements from the veteran and his friends and 
relatives describe his continued left wrist problems since 
service.  The veteran maintained that his left wrist 
condition was either incurred in or aggravated by service.  

The Board has reviewed all the evidence of record.  No left 
wrist disability was objectively noted on the service 
entrance examination, and thus the presumption of soundness 
applies.  However, there is clear evidence (including the 
veteran's own statements) of a broken left wrist occurring 
before service, and service doctors interpreted service X-
rays as showing an "old" left wrist fracture.  The Board 
finds that a left wrist disability existed before service, 
and the presumption of soundness on entrance into service is 
rebutted.

Service connection is still possible if the preservice left 
wrist disability was aggravated by service.  Statements from 
the veteran and others point out that the preservice left 
wrist fracture healed to the extent that there was no 
functional impairment at the time of entrance into service.  
This assertion is corroborated by the service entrance 
examination which contains no objective findings of a left 
wrist disability.  It was not until a few months of rigorous 
training in the Marine Corps that the veteran presented with 
left wrist complaints, and at that time there were objective 
findings of pain and limitation of motion (findings which 
were not present on entrance into service).  Statements from 
the veteran and others are to the effect that such worsened 
findings (compared to the state of the condition on entrance 
into service) have persisted and further worsened over the 
years since service.  Private and VA medical records in 
recent years document current left wrist pain, limitation of 
motion, etc., and the veteran has traced his worsened 
symptoms to the time of his service.  

The Board has compared the apparent status of the left wrist 
disability before, during, and after service.  Based on 
available information, the Board finds that preservice 
disability from a left wrist injury permanently increased in 
severity on account of reinjury in service, and it is not 
shown that such increase was due to natural progress of the 
condition.  There was aggravation of the preservice left 
wrist disability on account of service, and thus service 
connection for a left wrist disability is warranted.  The 
benefit-of-the-doubt rule, 38 U.S.C.A. § 5107(b), has been 
considered in making this decision.


ORDER

Service connection for a left wrist disability is granted.

	                  
_________________________________________________
	L. W. TOBIN
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 



